The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                  July 7, 2022

                                2022COA71

No. 19CA1364, People v. Archer — Crimes — Child Abuse
Resulting in Death

     A division of the court of appeals holds that a defendant’s

conviction for child abuse resulting in death is supported by

sufficient evidence despite the fact that he himself did not

physically mistreat the victims.
COLORADO COURT OF APPEALS                                        2022COA71


Court of Appeals No. 19CA1364
San Miguel County District Court No. 17CR28
Honorable Keri A. Yoder, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Ashford Nathaniel Archer,

Defendant-Appellant.


                            JUDGMENT AFFIRMED

                                  Division II
                          Opinion by JUDGE GROVE
                        Yun and Taubman*, JJ., concur

                            Announced July 7, 2022


Philip J. Weiser, Attorney General, Erin K. Grundy, Senior Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Suzan Trinh Almony, Alternate Defense Counsel, Broomfield, Colorado, for
Defendant-Appellant


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2021.
¶1    Defendant, Ashford Nathaniel Archer, appeals his convictions

 for two counts of child abuse resulting in death and one count of

 accessory to a crime. Although Archer himself did not physically

 mistreat the victims, we conclude that his active participation in the

 decision-making process that led to their deaths was sufficient to

 support his convictions. We therefore affirm.

                           I.    Background

¶2    At trial, the People presented evidence from which the jury

 could find the following facts. Archer was part of an itinerant

 religious group that, in the summer of 2017, met Alec Blair by

 chance at a gas station east of Grand Junction. Blair owned twenty

 acres of land near Norwood where he was attempting to grow

 vegetables and marijuana. The land was undeveloped and had no

 electricity, plumbing, power, or water rights, but, after getting to

 know some of the members of the group during their chance

 meeting, Blair invited them to stay there.

¶3    When Archer and the others met Blair, their group was made

 up of of five adults and four children traveling in two vehicles.

 Codefendant Madani Ceus was the group’s spiritual leader; she and

 Archer were the biological parents of two of the children. The other


                                    1
 two children — the victims, who were approximately ten and eight

 years old — were the daughters of codefendant Nashika Bramble,

 another member.

¶4    Blair’s property had no permanent structures, so when the

 group arrived, they set up camp in tents, shacks, and their cars.

 Their spiritual beliefs were complex, but, as relevant here, they

 claimed to be “metaphysical healers” and sought spiritual purity by

 observing strict dietary rules and limiting personal possessions.

 Adhering rigorously to the group’s rules was the only way that

 followers could acquire “light bodies” that would be able to enter

 heaven after the coming “purge.”

¶5    Although Ceus was the group’s spiritual head, she did not

 make decisions on her own. Rather, according to Blair, a

 three-person “hierarchy” including Ceus and Archer1 “collectively as

 a unit ma[de] decisions for things.”




 1 The third member of the leadership trio was initially Cory
 Sutherland, but Blair explained that his behavior became
 “extremely erratic” and that he was expelled from the group. Blair
 then took his place.

                                    2
¶6    The victims died after they were banished to a vehicle in an

 isolated part of the property to work on their spiritual development.

 Ceus declared that the victims were no longer allowed to eat the

 food that she cooked, so on one occasion Blair and others gave

 them food that they had collected at a local food bank. But then

 Ceus barred anyone from leaving the property to obtain provisions,

 and no one gave the victims food, water, or other assistance again.

 They died some time later and, a month after that, Archer and Blair

 covered the car with a tarp to hide the bodies from law enforcement

 officers coming to the farm for periodic marijuana compliance

 checks.

¶7    By the time the authorities learned what had happened and

 conducted an investigation, the victims’ bodies were so badly

 decomposed that the medical examiner was unable to determine the

 cause of death. But the medical examiner testified that they likely

 died from starvation, dehydration, hyperthermia, or some

 combination of these factors. In addition, scientific evidence

 suggested that they had been periodically undernourished in the

 last fifteen months of their lives.




                                       3
¶8     The police learned of the girls’ deaths from Blair’s father, who

  had come to the farm from Texas to check on his son’s well-being.

  When contacted by police, Archer said that the victims had been

  placed in the car as punishment.

                                II.   Analysis

¶9     On appeal, Archer contends that (1) the evidence presented at

  trial was insufficient to sustain his convictions for child abuse

  resulting in death; (2) the trial court erroneously admitted

  unreliable scientific evidence; and (3) the trial court reversibly erred

  by admitting certain hearsay statements made by Ceus. We

  address each issue in turn.

                     A.    Sufficiency of the Evidence

¶ 10   We first conclude that because the prosecution presented

  sufficient evidence to support the jury’s verdict on the two charges

  of child abuse resulting in death, the trial court properly denied

  Archer’s motion for judgment of acquittal.

                          1.   Standard of Review

¶ 11   When a defendant challenges the sufficiency of the evidence,

  we review the record de novo to determine whether the evidence,

  viewed in the light most favorable to the prosecution, is substantial


                                      4
  and sufficient to support the conviction beyond a reasonable doubt.

  Dempsey v. People, 117 P.3d 800, 807 (Colo. 2005). In doing so, we

  do not act as a thirteenth juror; whether we would have found the

  defendant guilty beyond a reasonable doubt based on the evidence

  presented is irrelevant. Clark v. People, 232 P.3d 1287, 1291 (Colo.

  2010). Instead, the pertinent question for us is whether a rational

  trier of fact could have found the essential elements of the offense

  beyond a reasonable doubt when viewing the evidence in the light

  most favorable to the prosecution. Id.

                          2.   Act or Omission

¶ 12   Under section 18-6-401(1)(a), C.R.S. 2021, a person commits

  child abuse if he

            causes an injury to a child’s life or health, or
            permits a child to be unreasonably placed in a
            situation that poses a threat of injury to the
            child’s life or health, or engages in a continued
            pattern of conduct that results in
            malnourishment, lack of proper medical care,
            cruel punishment, mistreatment, or an
            accumulation of injuries that ultimately
            results in the death of a child or serious bodily
            injury to a child.

¶ 13   Archer contends that he did not engage in conduct prohibited

  by this statute, and thus cannot stand convicted of child abuse



                                    5
  resulting in death, because he (1) did not take any actions that

  injured the victims, and (2) had no special relationship with the

  victims that required him to take any action to save them from the

  neglect that he claims was the fault of their mother and others on

  the property. We disagree with both arguments.

¶ 14   First, although the parties dispute whether Archer was

  required under section 18-6-401(1)(a) to intervene on the victims’

  behalf despite the fact that he was not their biological father, the

  prosecution presented substantial evidence that Archer did not

  simply fail to intervene; to the contrary, he engaged in affirmative

  acts of mistreatment, thereby rendering irrelevant the question of

  his relationship with the victims. For example, as we have already

  discussed, there was evidence at trial that, as a member of the

  group’s inner circle, Archer regularly participated in council

  meetings in which he, along with the other members, “collectively

  as a unit ma[de] decisions for things.” And although the girls’

  banishment and deprivation may have been pronounced by Ceus,

  there was ample evidence that it resulted from a collective decision

  in which Archer participated. For example, Blair testified that

  Archer participated in conversations about the two girls during


                                     6
  council meetings, and that Archer had not revealed to him that

  there were four children with the group, rather than three, until

  they had been on the property for nearly two months. When he

  overheard a conversation about a fourth child, Blair asked Ceus

  and Archer about that child because no one had ever mentioned her

  to him and he had not seen her around the property. After they

  “stepped aside and conferred,” Archer “brought [Blair] over to the

  gray sedan[,] . . . opened up the door of the vehicle[,] and showed

  [Blair] that there were two children inside of the vehicle, one of

  [whom Blair] had never seen before.” This testimony supports an

  inference that the younger child had been confined to the vehicle for

  many weeks, during the summer, with Archer’s full knowledge and

  participation, even before the group began to deprive her and her

  sister of food and water.

¶ 15   Moreover, Archer’s actions led to Ceus’s decree that the girls

  should be abandoned in the car. For example, after Archer

  siphoned gas from the car, Ceus declared that he had “gray energy,”

  and then “cleansed him by performing a blessing,” but then

  “essentially ordered [the members of the group]” to stay away from

  the car. Someone drew a “physical perimeter” around the vehicle


                                     7
  that no one was allowed to enter, and the group then moved to

  another part of the property, leaving the victims to die.

¶ 16   Second, even if Archer had not affirmatively contributed to the

  conditions that led to the girls’ deaths, and even if section 18-6-

  401(1)(a) does not broadly impose a duty to rescue,2 there was

  ample evidence at trial showing that he was far more than an

  innocent bystander. Indeed, he admitted to the investigating police

  officer that the girls had been placed in the car as punishment, and

  he was a leader of a nine-member group that had traveled around

  the country in two vehicles for years, moved to the Blair property

  together, and referred to itself as a “family” as it proselytized and

  attempted to recruit new followers like Blair. Under these

  circumstances, whether Archer had a formal familial relationship

  with the victims is beside the point. He was responsible, along with




  2 At least one division of this court has held that the statute does
  impose such a duty. See People v. Arevalo, 725 P.2d 41, 48 (Colo.
  App. 1986) (“The statute refers to no external source of duty, and
  we do not believe the general assembly intended that a duty
  between an adult and a child [must] necessarily be established
  before a person may be charged with child abuse. The law is
  intended to prevent child abuse, and it applies to any person.”).

                                     8
  all the other adults, for the well-being of those children who were in

  the group’s care.

                        3.    Knowing or Reckless

¶ 17   The prosecution also presented sufficient evidence to establish

  that Archer’s actions were knowing or reckless.

¶ 18   As relevant here, child abuse requires that the defendant

  knowingly or recklessly causes serious bodily injury to a child.

  § 18-6-401(1)(a), (7)(a)(III). For most offenses, “knowingly” means

  that the defendant is aware that his or her conduct is practically

  certain to cause a particular result. § 18-1-501(6), C.R.S. 2021.

  And “recklessly” means that the defendant consciously disregards

  an unjustifiable risk that a result will occur or a circumstance

  exists. § 18-1-501(8). In other words, for most offenses, the mental

  states of knowingly and recklessly relate to the result of the conduct

  (often an injury to the victim).

¶ 19   But child abuse is different. For this offense, the culpable

  mental states relate “to the nature of the offender’s conduct in

  relation to the child or to the circumstances under which the act or

  omission occurred,” not a particular injury to the child. People v.

  Deskins, 927 P.2d 368, 371 (Colo. 1996). Thus, “knowing” child


                                     9
  abuse does not require that the defendant is aware that his conduct

  will cause serious bodily injury. Instead, to knowingly commit child

  abuse, a defendant need only be aware of the conduct he is

  engaging in with the child. Similarly, to recklessly commit child

  abuse, a defendant need only consciously disregard a substantial

  and unjustifiable risk that, given the child’s circumstances, the

  child may be injured. Id.

¶ 20   There was sufficient evidence that Archer acted knowingly or

  recklessly because, even though he was aware that the victims were

  confined to a car during the summer and then abandoned there

  without food or water, he did nothing to help them, and in fact he

  consciously disregarded the substantial risk that they would die as

  a result of being abandoned. Accordingly, the evidence presented at

  trial was sufficient to support Archer’s convictions for child abuse

  resulting in death.

                         B.   Expert Testimony

¶ 21   Archer contends that the trial court abused its discretion by

  admitting, and then declining to strike, expert scientific testimony

  on hair follicle analysis. We are not persuaded.




                                    10
                        1.    Standard of Review

¶ 22   “Trial courts are vested with broad discretion to determine the

  admissibility of expert testimony, and the exercise of that discretion

  will not be overturned unless manifestly erroneous.” People v.

  Wallin, 167 P.3d 183, 187 (Colo. App. 2007) (citing People v.

  Martinez, 74 P.3d 316, 322 (Colo. 2003)). “An abuse of discretion

  occurs when a trial court’s ruling is manifestly arbitrary,

  unreasonable, or unfair, or if it misapplies the law.” People v.

  Payne, 2019 COA 167, ¶ 5.

¶ 23   “In assessing whether a trial court’s decision is manifestly

  unreasonable, arbitrary, or unfair, we ask not whether we would

  have reached a different result but, rather, whether the trial court’s

  decision fell within the range of reasonable options.” Hall v.

  Moreno, 2012 CO 14, ¶ 54 (quoting E-470 Pub. Highway Auth. v.

  Revenig, 140 P.3d 227, 230-31 (Colo. App. 2006)).

               2.   The Testimony was Properly Admitted

¶ 24   CRE 702 is a liberal rule that favors admissibility of scientific

  evidence if it is reliable and relevant. See People v. Shreck, 22 P.3d

  68, 77, 79 (Colo. 2001). To determine the admissibility of scientific

  evidence under CRE 702, the trial court must analyze whether (1)


                                    11
  the scientific principles underlying the expert’s testimony are

  reliable; (2) the expert is qualified to give an opinion on the subject;

  (3) the testimony will be helpful to the jury; and (4) the probative

  value of the testimony is substantially outweighed by the danger of

  unfair prejudice. People v. Rector, 248 P.3d 1196, 1200 (Colo.

  2011); Shreck, 22 P.3d at 77.

¶ 25   “A trial court’s reliability inquiry under CRE 702 should be

  broad in nature and consider the totality of the circumstances of

  each specific case.” Shreck, 22 P.3d at 77; accord People v.

  Ramirez, 155 P.3d 371, 378 (Colo. 2007). In conducting this

  inquiry, a trial court may consider a wide range of factors pertinent

  to the case, including (1) whether the technique can be and has

  been tested; (2) whether the technique has been subject to peer

  review and publication; (3) the existence and maintenance of

  standards controlling the technique’s operation; (4) the frequency

  and type of error generated by the technique; and (5) whether such

  evidence has been offered in previous cases to support or dispute

  the merits of a particular scientific procedure. Shreck, 22 P.3d at

  77-78; see also People v. Laurent, 194 P.3d 1053, 1058 (Colo. App.

  2008).


                                     12
¶ 26   Before trial, the prosecution endorsed as experts two chemists

  employed by IsoForensics, Inc., who had conducted isotope

  chemical analysis on the victims’ hair in an effort to determine what

  had caused their deaths. In essence, the prosecution’s goal in

  presenting this testimony was to establish that the children had

  died due to starvation — a showing that, according to the

  IsoForensics experts, could be made by conducting a stable isotope

  analysis on hair samples taken from the victims and comparing the

  ratios of carbon and nitrogen isotopes to typical baseline figures.

¶ 27   Archer’s attorney objected to the endorsement of the

  IsoForensics experts, but the court ruled that the testimony would

  be admitted after holding a two-day Shreck hearing. It found that

  the scientific principles underlying the stable isotope analysis were

  reasonably reliable and that the “testing methods for isotopes are

  well-established and each step of the technique has been

  documented in peer-reviewed literature.” The court also found that

  the evidence would be helpful to the jury because “[t]he victims’

  causes of death are in dispute.”

¶ 28   At trial, one of the IsoForensics experts surprised the

  prosecution by expressing concerns about potential contamination


                                     13
  of one of the two samples, and as a result the trial court excluded

  that sample. After the IsoForensics testimony was complete, the

  prosecutor followed up with the witness to assess the source of his

  concerns. The witness emailed the prosecutor regarding his doubts

  about the excluded sample. The prosecutor then disclosed that

  email to the defense, which raised the issue with the court the next

  day.

¶ 29     The court noted that the sample it had excluded was the only

  one that was possibly contaminated and that “[t]here was no

  testimony received about the test results that did come in that were

  cause for concern.” Nonetheless, because there were questions

  about the integrity of the IsoForensics data, the court ordered that

  the IsoForensics experts return for a follow-up in camera hearing on

  the issues that had been raised. After that hearing, the court

  reaffirmed its ruling that “the People did not lay proper foundation

  to admit the [excluded] sample.” But the court also found that it

  had not “heard anything that[] changed [its] mind about the

  reliability of the first sample” and ruled that it was “properly before

  the jury.”




                                     14
¶ 30   We conclude that the court’s ruling was well within its broad

  discretion. When concerns about the general integrity of the

  IsoForensics data and analysis arose, the court went to great

  lengths to determine whether those concerns undermined its initial

  ruling that the testimony was reliable and generally admissible

  under CRE 702. The court’s determination that its initial reliability

  findings were not undermined by the additional testimony has

  substantial record support, and, thus, we will not disturb it.

¶ 31   We reach the same conclusion with respect to Archer’s

  argument that the court should have excluded the IsoForensics

  experts’ testimony under CRE 403. Archer asserts that “the

  IsoForensics evidence was unfairly prejudicial because it was

  unreliable,” but as we have already held, the trial court’s reliability

  determination was not an abuse of its broad discretion.

                     C.   Co-Conspirator Statements

¶ 32   Last, Archer contends that the trial court erroneously relied on

  CRE 801(d)(2)(E) to admit out-of-court statements made by Ceus,




                                     15
  who the prosecution argued was Archer’s co-conspirator in the

  deaths of the two victims.3 We disagree.

               1.   Standard of Review and Preservation

¶ 33   As with other evidentiary rulings, we review the court’s

  admission of statements under CRE 801(d)(2)(E) for an abuse of

  discretion. People v. Faussett, 2016 COA 94M, ¶ 33. In

  determining whether the court abused its discretion, however, we

  not only consider whether the court’s ruling was manifestly

  arbitrary, unreasonable, or unfair, but also whether the court

  correctly applied the law when making its evidentiary ruling. People

  v. Dominguez, 2019 COA 78, ¶ 13. We review the latter issue de

  novo. Id.

¶ 34   The parties agree that this issue is preserved for our review.




  3 To the extent that Archer contends that the admission of Ceus’s
  statements under CRE 801(d)(2)(E) amounted to a violation of his
  confrontation rights under the United States and Colorado
  Constitutions, we decline to consider the issue because it is not
  developed in the opening brief. See People v. Wallin, 167 P.3d 183,
  187 (Colo. App. 2007) (declining to address arguments presented in
  a perfunctory or conclusory manner).

                                   16
                          2.   Legal Principles

¶ 35   CRE 801(d)(2)(E) authorizes admission of a “statement by a

  co-conspirator of a party during the course and in furtherance of

  the conspiracy.” These statements are considered an admission of

  a party-opponent and therefore do not fall within the definition of

  hearsay. People v. Montoya, 753 P.2d 729, 732 n.2 (Colo. 1988).

¶ 36   However, as a prerequisite to admitting these statements, the

  trial court must find by a preponderance of the evidence that a

  conspiracy existed and that the statement was made in furtherance

  of the conspiracy. Montoya, 753 P.2d at 734; see CRE 801(d)(2)(E).

  In determining whether a conspiracy existed, the trial court may

  consider the co-conspirator’s statements themselves, “but there

  must also be some independent evidence establishing that the

  defendant and the declarant were members of the conspiracy.”

  Villano, 181 P.3d at 1229; see Montoya, 753 P.2d at 736.

                3.    Admissibility of Ceus’s Statements

¶ 37   Archer challenges the admission of three statements made by

  Ceus that the trial court admitted under CRE 801(d)(2)(E):




                                   17
           The older victim was impure because she was not

             working on her past life.4

           The older victim could not drink water collected from a

             waterfall during a group outing.

           Neither victim could be fed from the group’s special food

             supply.

¶ 38   The prosecutor made an extensive offer of proof in support of

  the admission of these statements. The conspiracy was, as he

  described it, “to put these girls in a car, to not give them any food

  and water, to put a perimeter around the car so that no one would

  come in contact with the car, to go down to the north end of the

  property and meditate and hold council for 24 hours a day, ignoring

  the girls, and then the girls ultimately dying in that car.”




  4 When making his offer of proof under CRE 801(d)(2)(E), the
  prosecutor described this statement as follows: “That she was not
  pure; that Mr. Blair told them about a dream he had where [the
  older victim] was sitting with an alligator, and the group started
  talking extensively about this and told him that she doesn’t work on
  her past lives and has lots of setbacks and problems.” In his
  opening brief, Archer mentions only that portion of the statement
  shown in the first bullet point above.

                                     18
¶ 39   The court ruled that the statements in question were

  admissible under CRE 801(d)(2)(E), saying that,

             [b]ased on the totality of the circumstances,
             including all of those statements, including the
             religion that they practiced, including the fact
             that Mr. Archer followed Ms. Ceus, including
             the fact that a lot of these statements were –
             some of them at least were made in his
             presence, I do find by a preponderance of the
             evidence that there was a conspiracy at least
             to . . . banish the girls. I can’t find that there
             was a conspiracy to kill the girls or something,
             but that there was a conspiracy or an
             agreement at least to banish the girls or not
             include them in group activities.

¶ 40   The finding of a conspiracy, however, was not the only basis

  for the court’s ruling. With respect to the first two statements

  identified above, the court also found that they were adoptive

  admissions by Archer and thus admissible under CRE 801(d)(2)(B).

  And, as for the third statement, the court found that it was “a

  non-hearsay directive” (that is, it was not offered for the truth of the

  matter asserted in the statement), and thus “would not be hearsay

  in any event if [Ceus] made that assertion.”

¶ 41   We find no abuse of discretion in the court’s ruling under CRE

  801(d)(2)(E). As we have already discussed, evidence at trial (and

  the prosecutor’s offer of proof) showed that Archer was a core


                                     19
  member of the religious group and participated in the council’s

  decision-making process, and the existence of the conspiracy was

  corroborated by, among other things, Blair’s testimony, the physical

  evidence at the scene, and Archer’s admission to the investigating

  officer that the victims had been placed in the car as punishment.

  Given these facts, the prosecutor’s offer of proof was more than

  sufficient to support the court’s findings under a preponderance of

  the evidence standard.

¶ 42   In any event, even if the court’s rulings were incorrect under

  CRE 801(d)(2)(E), Archer does not challenge the court’s alternative

  grounds for admitting each of these statements. We would

  therefore be required to conclude that they were properly admitted

  regardless of whether the prosecution adequately established that a

  conspiracy existed. See IBC Denver II, LLC v. City of Wheat Ridge,

  183 P.3d 714, 717-18 (Colo. App. 2008) (when a trial court gives

  several reasons for a decision, an appellant must challenge all of

  those reasons; failure to do so requires affirmance).

                              III.   Conclusion

¶ 43   We affirm the judgment of conviction.

       JUDGE YUN and JUDGE TAUBMAN concur.


                                     20